892 F.2d 1049
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ALLEN-BRADLEY COMPANY, INC., Plaintiff-Respondent.v.AUTOTECH CORPORATION, Microfast Controls Corp. and ShalabhKumar, Defendants-Petitioners.
Misc. No. 255.
United States Court of Appeals, Federal Circuit.
Oct. 26, 1989.

Before MARKEY, Chief Judge, and FRIEDMAN and BISSELL, Circuit Judges.
FRIEDMAN, Circuit Judge.

ORDER

1
Upon consideration of Autotech Corp., et al.'s petition for permission to appeal the order certified by the United States District Court for the Northern District of Illinois and Allen-Bradley, Inc.'s opposition thereof,

IT IS ORDERED THAT:

2
The petition is denied.